2. At the outset of the reconsideration of this case we are confronted with the holdings of this court for the last 19 years that 2 Mason Minn. St. 1927, § 9817, which prohibits interested parties from testifying as to conversations with persons since deceased, applies to proceedings under the workmen's compensation act. State ex rel. Rinker v. District Court, 142 Minn. 420, 172 N.W. 311, Johnston v. W. S. Nott Co.183 Minn. 309, 236 N.W. 466. Those decisions have stood so long that we are justified in believing that if they were contrary to the legislative intent the legislature would have amended the statute.
3. We have carefully reread the record, and with this rule in mind we find no justification for concluding that the industrial *Page 586 
commission was in error in finding that Kayser's death did not arise out of and in the course of his employment. Without Mrs. Kayser's testimony as to her conversation with Kayser relative to the object of his trip we cannot find as a matter of law that the findings should have been to the contrary. As said in Reinhard v. Universal Film Exch. Inc. 197 Minn. 371, 375,267 N.W. 223, 225:
"It is for the triers of fact to choose not only between conflicting evidence but also between opposed inferences. * * * It is only where the inference upon which the challenged finding rests is not itself reasonably supported or where it is clear that the whole evidence is in manifest and undeniable preponderance against it (even though there is some support for it in the evidence) that there should be a reversal."
We are not here confronted with the question of whether a finding to the contrary might have been supported by the evidence though it seems to us very doubtful if it could, but we are here confronted solely with the question of whether the inference drawn by the commission may be sustained. It appears that Mr. Ochs was not quite satisfied with the samples of buttons which were shown him by Kayser on the Saturday before Kayser's death. The conversation between Ochs and Kayser was stated by Ochs:
"He then told us that it being Saturday undoubtedly he would have his new line of samples in from Chicago by express, and that if those buttons came, he would see us very shortly and undoubtedly the next day with those buttons, because we were in a hurry to place the order for buttons, and he offered to make that trip sooner than he ordinarily would." (Italics supplied.)
And again Mr. Ochs testified:
"We had arranged no definite date for that Sunday because we did not know exactly when he would come, but it was our understanding that he would call us when he arrived in town."
Again he said:
"He expected those samples on that Saturday afternoon which *Page 587 
was the general custom and if they did come he would be over. (Italics supplied.)
"Q. But no date specified?
"A. To my mind, the only thing that depended upon it waswhether or not he got the button samples. (Italics supplied.)
"Q. So I understand from your former answer that no date was specified that he would come if he got the samples?
"A. No, I believe I told you that if he got the samples he would come sooner than he ordinarily would which he expected would be the next day. He didn't say definitely that he wouldcome on Sunday, that I won't say, but it was understood between him and me that he would come just as soon as he got them, and he expected that would be when he got home." (Italics supplied.)
And again in response to a question Ochs said:
"Just as I said before that he would come as soon as he could after that. We talked about that a good deal and it is still my recollection that he was going to come the next day because we were in a hurry for those, I remember that distinctly, and lie had to go out on the road on Monday in a different direction from ours, and we both expected to do that as a favor to one another.
"Q. On Sunday?
"A. Yes."
There is not a syllable in the evidence indicating that the samples of buttons which Kayser expected came to him on the day they were expected or prior to his trip on Sunday. The question of whether he was on his way to see Ochs depends entirely upon whether he had received the samples. New Ulm was on the direct route between his home and St. Peter and Pipestone, the town where his daughter was to have the interview with the school authorities. Going and coming he could most conveniently go through New Ulm, and without Mrs. Kayser's testimony it appears to us that the question of whether he intended to stop at New Ulm on his employer's business lies entirely in the realm of conjecture. It is true that George Olson found three or four buttons in the *Page 588 
front seat of the wrecked car and a box that was possibly a button box with a couple of buttons in it in the trunk of the car, but there is no testimony that these buttons were the samples of the buttons that he expected to show to Ochs, and of course there is nothing unusual in finding buttons in the car of a salesman whose business it is to sell buttons. Had the finders of fact found the other way on the question presented to them we would have great difficulty in sustaining their finding. We cannot upset the inferences which they drew from the testimony which we have recited.
It is true that in our former opinion we stated that it appeared to be conceded that Kayser was on his way to see Ochs at New Ulm, but a careful examination of the respondents' brief discloses that it merely assumes for the purposes of argument that he was. In their brief on this reargument counsel earnestly contend that there is no evidence which requires or permits a finding that such was the case. We think that the inference drawn by the commission from the facts before it is justified by the record. In view of that conclusion, we need not discuss the very clear distinction between the situation in the case at bar and that presented by Fox v. Atwood-Larson Co.203 Minn. 245, 280 N.W. 856, where Fox while on his vacation at Winona received a copy of a letter, which, as his employer said, amounted to an instruction to go upon his employer's business at the earliest possible moment.
We adhere to our former conclusion.